MEMORANDUM **
Chad Alan Crews appeals from the district court’s judgment and 240-month sentence imposed following his jury-trial conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Crews’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Crews filed a pro se supplemental brief, and the Government did not file an answering brief.
Our independent review of the briefs and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.